Case 2:21-cv-00778-TAD-KK Document 144 Filed 07/02/21 Page 1 of 1 PageID #: 2192




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA

                                                )
 STATE OF LOUISIANA, ET AL.                     )
                                                )
         Plaintiffs,                            )      Case No. 2:21-cv-00778
                                                )
                  v.                            )
                                                )      Honorable Judge Terry A. Doughty
 JOSEPH R. BIDEN, JR., in his official capacity )
 as President of the United States, ET AL.      )      Magistrate Judge Kathleen Kay
                                                )
         Defendants.                            )
                                                )


     [PROPOSED] ORDER GRANTING REQUEST FOR AN EXTENSION OF TIME
         TO FILE A REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

          THIS MATTER comes before the Court on Defendants’ Unopposed Motion to Extend

 the Deadline to File a Reply in Support of Their Motion to Dismiss (ECF No. 143). Finding good

 cause,

          IT IS HEREBY ORDERED that the Motion is GRANTED. Defendants’ reply in support

 of their Motion to Dismiss is due on or before July 22, 2021.

          SO ORDERED this 2nd day of July, 2021.



                                              ____________________________________
                                               Hon. Kathleen Kay
                                               United States Magistrate Judge
